Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on December 29, 2020 has been fully considered and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7, 8, 10-14 and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (4,420,220).
Regarding claims 1, 5, 8 and 13, Dean discloses an optical cable (Fig. 4) comprising an elongated member (34) wherein the elongated member has a core structure having an ellipse cross sectional shape (core 34 is in the shape of a circle, which is a type of ellipse) and having a length and comprising a matrix material having a plurality of channels (32) extending through the matrix material, wherein each channel is an elongated void extending along the length of the elongated member (Fig. 4 shows each channel 32 being a bore which extends along the length of the core body 34); a spacing of the matrix material between the channels; and optical fibers (31) extending through at least one channel.  
Still regarding claims 1, 5, 8 and 13, Dean teaches the claimed invention except for specifically stating the number of channels, the spacing between channels and the number of optical fibers in each channel.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed 
Regarding claim 2, Dean discloses the matrix material to be an ethylene-based polymer in column 4, lines 38-41.
Regarding claims 4 and 11, Dean teaches the claimed invention except for specifically stating a gel material.  However, gels surrounding optical fibers are ubiquitous in the art of optical cables and as such, one of ordinary skill in the art at the time of the invention would have found it obvious to use a gel material for the purpose of providing water-blocking capabilities which would allow the cable to be used in a wider variety of environments.
Regarding claim 7, Dean teaches the claimed invention except for specifically stating the diameter of each channel.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, Dean discloses the channels to comprise from 5 vol% to 80 vol% of the elongated member based on the total volume of the elongated member in Fig. 4.

Regarding claim 14, Dean teaches the claimed invention except for specifically stating the cable comprising 20 to 50 optical fibers extending through some or all of the channels.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed number of fibers in order to increase the density of the device, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 16, Dean discloses each channel has a cross-sectional shape which is the same for each channel in Fig. 4.
Regarding claim 17, Dean discloses the channel with a cross-sectional shape which is a circle in Fig. 4.  
Regarding claim 18, Dean teaches the claimed invention except for specifically stating the channel diameter.  However, it would have been obvious to one having ordinary skill in the art to employ circular cross-sectional shapes having the claimed diameter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 19-23, Dean discloses no interstitial space exists between the channels in the matrix material and the only material between the channels is the matrix material in Fig. 4.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (4,420,220) in view of Traut et al. (5,787,217).
Regarding claim 15, Dean teaches the claimed invention except for the optical cable to be free of a strength member.  Traut discloses an optical cable (12 in Fig. 2) comprising an elongated member having a core structure (18) comprising a matrix material having channels (regions in which bundles 13 are disposed) extending through the matrix material, a spacing of the matrix material between the channels and optical fibers (14) extending through the channels, wherein the cable is free of a strength member in Fig. 2.  Since both inventions relate to optical cables, one having ordinary skill in the art at the time of the invention would have found it obvious to not require a strength member as disclosed by Traut in the optical cable of Dean in order to simplify the manufacturing process when the matrix material provides sufficient support.

Response to Arguments
Applicant's arguments, see pages 5-6, with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        April 7, 2021